SOMEEYILLE, J.-
The judgment of the Circuit Court in this case must be affirmed, outlie authority of Hall v. Cooke, ante, p. 87. It is there held, that the effect of our statutes is to render all partnership contracts and obligations, given within the scope of partnership dealings, severed as well as joint, whether they are verbal or in writing. They are the contracts of each individual, as well as of the firm, and, therefore, the members of the firm may be sfied on them severally, or the partnership may be sued jointly as such, at the option of the plaintiff. — Code of 1876, | 2901; McCullough v. Judd, 20 Ala. 703.
The rulings of the Circuit Court recognized this principle, and its judgment is affirmed.